DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Drawings
The drawings are objected to because Figure 9(a) shows a ring anchor with a length of 3 meters, however the specification paragraph [0070] indicates the length is 5 meters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0070] indicates the length of the ring anchor in Figure 9(a) is 5 meters, however Figure 9(a) show the length as 3 meters.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "the vertical cylinder axis" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1292236 (disclosed by applicant).   KR 10-1292236 discloses an anchor block comprising: a cylindrical body having a hollow interior space 110 with both ends open (see Figure 5); a plurality of pad eyes (130) attached to an outer surface of the cylindrical body; and a plurality of mooring lines (A), wherein each of the ropes is attached to one of the plurality of pad eyes (130) (see abstract, paragraphs [0026], [0030], [0034], and figures 1-5). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1292236.  The location of the plurality of rope hangers (130) such that the resultant mooring line force is configured to pass through a center of a rotational resistance and the number of mooring lines being six are mere variations of the locations of the plurality of rope hangers and the number of mooring lines.  Such modifications would be obvious considerations by an artisan with knowledge of the disclosure of KR 10 1292236.
Claims 2-5 and 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1292236 in view of JP 2004-003292 (disclosed by applicant).  
Regarding claims 2-5:  KR 10-1292236 discloses the invention set forth above but does not explicitly disclose a plurality of wing plates appended to the outer surface of the hollow cylindrical body in parallel alignment to a vertical cylinder axis of the hollow cylindrical body,  or where the number of wing plates is six, or that the multiline ring anchor is a suction anchor. JP 2004-003292 discloses a hollow suction anchor with a plurality of flanges (42) appended to an outer surface of a hollow anchor (40) (see paragraph [0015] and figure la), wherein each of the plurality of flanges (42) is parallel to a vertical cylinder axis of the hollow anchor (40).  While the precise number of flanges is not disclosed, JP 2004-003292 does disclose “a large number of flanges are provided on the outer peripheral surface of the anchor 40 to improve the holding force”.  The examiner considers six flanges to be within the range disclosed.  
Regarding claims 15, 16 and 18: KR 10-1292236 discloses the invention set forth above but does not explicitly disclose the method of installation.  JP 2004-003292 discloses a method of installing a suction anchor assembly comprising the steps of attaching an anchor 40 to a suction pile 10; penetrating the suction pile 10 to a designated depth; extracting the suction pile 10; and leaving the anchor 40 embedded (see paragraphs [0016]-[0019] and figure 3.  The use of suction installation in soft profile or calcareous soils is within the scope of customary practice followed by an artisan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiline ring anchor of KR 10-1292236 with a plurality of flanges as disclosed by JP 2004-003292 and to install the anchor by the method disclosed  by JP 2004-003292.  Doing so uses known installation methods to prevent damage to the anchor during installation and adds exterior flanges to increase the holding power.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1292236 in view of WO 2010092361 (disclosed by applicant).  KR 10-1292236 discloses the invention set forth above but does not explicitly disclose a plurality of plate stiffeners inside and parallel to a vertical cylinder axis of the hollow cylindrical body, wherein each of the plate stiffeners cross the vertical cylinder axis and where the number of plate stiffeners is six.  WO 2010092361 discloses a cross member (313) extends across a diameter of a hollow region (312) of an anchoring assembly (301) and parallel to a vertical cylinder axis to provide added strength (see page 12, lines 10-17; and figures 3A-3C).  Adding additional plate stiffeners would be an obvious to further increase the strength.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiline ring anchor of KR 10-1292236 with a plurality of plate stiffeners as disclosed by WO 2010092361to add additional strength to the anchor assembly.
Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1292236 in view of in view of JP 2004-003292, in further view of WO 2013-053936 (disclosed by applicant).  KR 10-1292236 as modified by JP 2004-003292 discloses the invention set forth above but does not explicitly disclose the method of installation as hammer driven.  WO 2013-053936 discloses a pile installation method
including the steps of installing a follower or a hammering device (51) onto a top end
of a pile (1) to hammer the pile (1) further into soil (100) during by hammering on a contact surface of the pile (1) (see abstract, claim 8, and figure 3d). The use of hammer driven installation in sand, stiff clays or stratified soil profiles and using a follower with a diameter smaller than the diameter of the multiline ring anchor is within the scope of customary practice followed by an artisan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hammer driven installation as disclosed by WO 2013-053936 to install the multiline ring anchor of KR 10-1292236 as modified by JP 2004-003292.  Doing so uses known installation methods for piles.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5915326 discloses a subsea mooring comprised of a suction anchor comprised of hollow cylinder with open top and bottom ends and a plurality of mooring line attached to a pad eye on the periphery of the hollow cylinder (See Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617